Citation Nr: 1712526	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  13-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).    


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

This matter was remanded by the Board in February 2015 and March 2016 for further development.  That development has been completed and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT


1. The percentage requirements for a total disability rating under 38 C.F.R. § 4.16(a) have not been met.

2. The Veteran's service-connected disability is not shown to be of such nature and severity so as to preclude him from securing or following substantially gainful occupation.


CONCLUSION OF LAW


The criteria for entitlement to a total disability rating due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  Filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as the issue of a TDIU) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2014).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

Here, the issue of TDIU is a component of the Veteran's claim of entitlement to an increased rating for his service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the Board issued February 2015 and March 2016 remands and Supplemental Statements of the Case (SSOCs) were issued in November 2015 and March 2016.  See Vazquez-Flores v. Peake, 22 Vet.App. 37, 46   (2008) (holding that "the Court should consider whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim . . . served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial"), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009). Hence, the Board finds that the duty to notify pursuant to the VCAA was satisfied here.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  Additionally, there are no outstanding post-service treatment records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in January 2011, May 2014, and November 2015.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2011, May 2014, and November 2015 VA examiners' reports and opinions, when taken together, are adequate to decide the case.  The opinions also sufficiently address the central issue in this case to allow the Board to make a fully informed determination and are supported by rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examiners' opinions were predicated on a full reading of all available records.  Barr, 21 Vet. App. 303, 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Additionally,  pursuant to the Board's March 2016 remand order, the issue of entitlement to a TDIU on an extraschedular basis was referred to the Director of Compensation Service (Director) for review. The Director provided a decision in May 2016 addressing the issue. Therefore, the directives in the March 2016 Board remand have been substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II. Law and Analysis

All veterans who are shown to be unable to secure and follow substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 
A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to secure or follow substantially gainful employment.  See 38 C.F.R. § 4.16.  An award of TDIU does not require a showing of 100% unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  However, an award of TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) ("[A]ll veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").  In determining whether a claimant is unable to secure or follow substantially gainful employment, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to TDIU is based on an individual's  particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual's education, special training, and previous work experience, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See id.  

The Veteran is service connected for post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling, and he has no other service-connected disabilities.  Thus, the Veteran does not meet the schedular requirements for TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a).

If a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director of Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Pursuant to the Board's February 2014 remand, the Veteran's claim was referred to the Director of Compensation Service for an opinion regarding whether or not the Veteran met the criteria for extra-schedular consideration under C.F.R. § 4.16(b).  After reviewing the evidence, in May 2016, the Director found that the evidentiary record failed to demonstrate that the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected disability.  The Director noted that the Veteran had two assessments from a private psychologist that he was permanently disabled as a result of his PTSD.  However, the Director noted that a review of the record showed that these assessments were outweighed by other evidence of record.  The Director found that the VA examinations of record showed no more than mild social and occupational impairment.  Further, the Director found that the Veteran repeatedly reported having no difficulties at work related to PTSD and his consistent subjective reports and clinical findings demonstrated a mental disorder that is appropriately rated at 30 percent disabling.  Thus, the Director determined that the Veteran did not qualify for extra-schedular consideration under C.F.R. § 4.16(b).  

The Board has jurisdiction to review the entirety of the Director's decision denying or assigning an extraschedular rating and the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015).  Although the Board is required to obtain the Compensation Service Director's decision before awarding extraschedular TDIU benefits in the first instance, see Bowling, 15 Vet. App. at 10, the Board is not bound by the Director's decision or otherwise limited in its scope of review that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C.A. §§ 511 (a), 7104(a); 38 C.F.R. § 4.16 (b)).  Thus, as the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) has been remanded and referred to the Director, and the Director has issued a decision, the issue is now before the Board and must be addressed on the merits. Cf. Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating [under 38 C.F.R. § 3.321(b)(1)] on appeal").

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Following a full and thorough review of the evidence of record, lay and medical, the Board concludes that the preponderance of the evidence is against a grant of TDIU. The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability.  

In January 2011, the Veteran underwent a VA psychiatric examination.  The examiner reviewed the Veteran's claims file as well as the Veteran's medical records, finding that the Veteran had mild anxiety symptoms that appeared to cause mild impairment in his social functioning and minimal impairment in his occupational functioning, which occurred primarily during periods of significant stress.  The examiner noted that the Veteran experienced an occasional decrease in work efficiency, but had no intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  The examiner found that there was not total occupational and social impairment due to PTSD signs and symptoms.  

The Veteran underwent another VA psychiatric examination in May 2014.  The examiner reviewed the Veteran's claims file as well as the Veteran's medical records.  The Veteran reported having difficulty concentrating and stated that he had mild levels of hypervigilance and exaggerated startle response.  The Veteran also reported that he had friends with whom he socialized, but that large crowds made him uncomfortable.  The examiner opined that the symptoms of the Veteran's mental health conditions were not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

The Veteran stated that he worked for the United States Postal Service (USPS) until retirement in 2002, and that he still worked part-time mowing lawns.  He further stated that he retired because work became more stressful with management's new agenda.  He stated that he would still be working if management had not made changes late in his career.  The Veteran did not attribute any occupational impairment to trauma-related symptoms.  He reported that he did not take any medications for his symptoms, his overall mood was good, and that financial stressors were a bigger problem than mental health problems.  

The Veteran stated that his PTSD symptoms were more severe shortly after his return from service.  He reported intrusive thought about his in-service experiences that occurred approximately one time per week with mild intensity lasting several minutes.  The examiner noted that the Veteran did not endorse any avoidance symptoms or behaviors related to military stressors that were clinically significant.  The Veteran reported having an exaggerated startle response shortly after returning from service but that it had subsided over the past several years.  The examiner opined that there was not total occupational and social impairment due to PTSD signs and symptoms, finding that the Veteran's mild anxiety symptoms appear to cause mild impairment in his social functioning and minimal impairment in his occupational functioning.  

In November 2015, the Veteran was afforded a social and industrial survey, pursuant to the Board's February 2015 remand.  That examiner reviewed the Veteran's claims file, as well as the Veteran's medical records.  The findings of the survey largely concurred with those of the May 2014 VA examiner's findings.  The Veteran stated that he did not realize that he had any mental health issues until after he retired from the USPS in 2002, when his wife and others told him he might have PTSD because he did not like being too social.  The examiner noted that there was no evidence that the Veteran's service-connected disability impacted his decision to retire.  Rather, the Veteran stated that he retired because he had worked enough time to retire with pension, and he did not like the changes that occurred in both the working conditions and management structure when his work location moved.  

The Veteran reported that, during his final years at work with the USPS, he served as a union steward, which involved several interactions with management, as well as co-workers with whom he assisted with grievances.  He reported that he got along well with others at work, including supervisors.  During his final years with the USPS, the Veteran reported that he was an active church member and that he and his wife socialized and traveled as a family regularly.  He stated that he occasionally fished and hunted with friends and also interacted with customers in the lawn care business that he had operated after retirement, which the Veteran currently maintained in a smaller capacity by doing lawn work for his church.  The Veteran also acknowledged that he spent time repairing and restoring items that he then used or sold.  The Veteran reported that he did not like to attend large gatherings, such as football games, but noted that he regularly shopped for food with his wife and had no difficulties being in public.  The Veteran did not report any significant stressors other than having to watch expenses.  The Veteran stated that his sleep was fair and that he woke up a few times a night to urinate.  

The Veteran's speech was noted to be normal, he appeared to have a good relationship with his wife and three sons, and he spent time with them and his grandchildren.  It was further noted that the Veteran showed no issues with either short or long term memory, and displayed excellent abstract thinking skills.  The Veteran had attended college in a general studies program for two years at North Carolina Central University prior to being drafted.  Additionally, he received communications training while in the Army.    

The social and industrial survey opined that the Veteran's PTSD symptoms did not impact his social functioning as much as his own choices and finances have limited doing the activities he enjoys most.  It further opined that the Veteran's only current mild symptom appeared to be social isolation from others.  However, it noted that the Veteran had been able to maintain solitary work (lawn care and repairing and restoring items) without difficulty.  Ultimately, it was concluded that the Veteran's current symptoms had no impact on sedentary or physical occupational functioning.  

The Veteran has submitted several private opinions from a Psychologist that he has seen since August 2010, including letters dated September 2010, May 2011, May 2014, and December 2015.  In each letter, the Psychologist opined that the Veteran is permanently disabled.  However, based on a review of the psychiatric reports, it does not appear that the Psychologist reviewed any of the Veteran's treatment records  or VA examinations.  Rather, the psychologist appears to preface her medical opinions based on an August 2010 evaluation as well as her observations from the Veteran's treatment sessions.  

In the September 2010 report, the Psychologist noted that the Veteran experienced intrusive thoughts, traumatic nightmares, hypervigilance, problems with memory and concentration, and exaggerated startled response.  The psychologist noted that the Veteran avoided crowds and positions himself with his back to the wall when in a public space, as he cannot tolerate anyone behind him.  She further stated that the Veteran did not go out to socialize and preferred to spend time at home.  She concluded that because of the Veteran's hypervigilance and isolating behaviors, he was compromised in his ability to initiate or sustain work or social relationships.  Due to memory and concentration problems, he was not able to learn new tasks.  The Psychologist concluded that the Veteran was permanently disabled.  

In the Psychologist's May 2011 report, she provided a brief summary of the Veteran's updated conditions, mentioning that she last saw the Veteran for treatment in March 2011.  She reported that the Veteran only socialized with family and that he was selective about where and when.  The psychologist again opined that she considered the Veteran to be permanently disabled.  

In May 2014, the Psychologist provided an updated report, again noting that the last visit she had with the Veteran was in March 2011.  She again opined that she considered the Veteran to be permanently disabled.  

In December 2015, the Psychologist wrote an updated report, noting that she last visited with the Veteran in September 2015.  She noted that the Veteran had a small lawn mowing business, and that the he was more comfortable when he was outdoors.  She also noted that the Veteran did not socialize with people other than family members.  Again, she opined that the Veteran was permanently disabled.  

As set forth above, the record contains conflicting evidence with regard to the effects of the Veteran's service-connected disability on his employability.  The record contains numerous VA examinations, which all opine that the Veteran has, at most, minimal occupational impairment due to his service-connected disability.  Conversely, the opinions from the Veteran's private Psychologist all conclude that the Veteran is permanently disabled.  

It is the Board's duty, as factfinder, to determine the credibility and weight to be given to the evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board is responsible for assessing the credibility and weight of evidence and that the Court may overturn the Board's decision only if it is clearly erroneous).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  The Board may favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens, 7 Vet. App. at 433 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (noting that it is the province of the Board to assign probative value and weigh the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility and probative weight determinations can be based on, inter alia, "internal consistency [and] facial plausibility").
 
The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See 38 C.F.R. § 3.303 (1988) (requiring "all pertinent medical and lay evidence" to be considered in rating determinations); See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (discussing 38 C.F.R. § 4.2 and stating that "[t]he medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability").  "'[I]t is the responsibility of the rating specialist to . . . reconcil[e] the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.'" See Moore v. Shinseki, 21 Vet. App. 211, 218 (2007)(quoting 38 C.F.R. § 4.2)).  

For the reasons discussed below, after carefully considering the evidence cited above in light of these factors, the Board finds the January 2011, May 2014, and November 2015 VA examiners' opinions more probative than the September 2010,  May 2011, May 2014, and December 2015 private Psychologist's opinions as to the impact of the Veteran's service-connected disability on his ability to obtain and maintain substantially gainful employment.   

First, the Board observes that the rationale supporting the findings of the VA examiners contains substantially more detail about  the effects of the Veteran's service-connected disability on his ability to obtain gainful employment than those of the private Psychologist.  Moreover, the private Psychologist's opinions, as seen above, are based on reports that contradict many of the statements that the Veteran contemporaneously made to VA examiners.  

Records from the Veteran's Psychologist note that the Veteran positions himself with his back to the wall when in a public space and that he does not go out to socialize.  See September 2010 Private Treatment Record.  However, a VA examiner noted the Veteran's statement that he occasionally socializes with friends, and regularly food shops with his wife and has no difficulties in public, so long as it is not a large gathering.  See November 2015 VA Examination.  Also, the private Psychologist noted that the Veteran's memory and concentration problems inhibit his ability to learn new tasks.  See September 2010 Private Treatment Record.  However, the November 2015 VA examiner found that the Veteran showed no issue with either short or long-term memory, and that he displayed excellent abstract thinking skills.  See November 2015 VA Examination.  Accordingly, the Board affords the private psychologist's opinions less probative weight.  Again, although she opined that the Veteran is permanently disabled, that finding is for the adjudicator and not a medical professional.  

The Board observes that the Veteran had a long history of full-time work as a mail clerk with the USPS, until retiring after 32 years of service in 2002.  As discussed above, the Veteran stated that he retired because he did not like the change that occurred in both the working conditions and management structure when his work location moved, and he had enough time in the federal government to retire.  See November 2015 VA Examination.  The Veteran reported that he did not attribute any occupational impairment to trauma-related symptoms.  See May 2014 VA Examination.  The Veteran stated that the symptoms of his mental health condition were more severe shortly after his return from service.  Id.  Further, the record does not indicate that the Veteran had any impairments due to his service-connected disability during his 32 years with the USPS.  Moreover, the Veteran acknowledged that he did not realize that he had any mental health issues until after he retired and was told by others.  See November 2015 VA Examination.  The record indicates that as of November 2015, the Veteran was mowing lawns, and repairing and selling items for sale.  Id.  Also, each VA examiner concluded that the Veteran's mental health symptoms have minimal to no impairment on his occupational functioning.  See January 2011 VA Examination; May 2014 VA Examination; November 2015 VA Examination.  

Based on a review of all the evidence, and for reasons discussed above,  the Board assigns the VA examiners' reports more probative than the private Psychologist's opinions.  The Board affords substantial probative weight to these opinions, as they are based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and they are supported by detailed rationale and an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The rationale provided by the private Psychologist was minimal and relies on evidence that contradicts the Veteran's contemporaneous assertions.  Thus, the Board finds that the Veteran's symptoms do not preclude securing or following  substantial gainful employment.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is clear from the records that the Veteran has some industrial impairment, as he is rated at 30% for PTSD.  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired; the record must reflect some factor which takes the case outside the norm) and 38 C.F.R. § 4.15.  

In sum, the preponderance of the evidence weighs against a finding that the Veteran's service-connected disability alone renders him unable to secure or follow substantial gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.



	(CONTINUED ON NEXT PAGE)



ORDER 

Entitlement to a TDIU is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


